Name: Council Regulation No 1672/89 of 29 May 1989 amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the common customs tariff
 Type: Regulation
 Subject Matter: economic analysis;  tariff policy
 Date Published: nan

 No L 169 / 119 . 6 . 89 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION No 1672 /89 of 29 May 1989 amending Regulation (EEC) No 2658 / 87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, found it necessary, therefore , to implement this result on an autonomous basis, pending the end of the current round of multilateral trade negotiations ; Whereas it is foreseen that import measures are necessary amending, on an autonomous basis , certain rates of duty laid down in the combined nomenclature , established by Regulation (EEC) No 2658 / 87 ( J ), as last amended by Regulation (EEC) No 1495 / 89 (2), HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community  and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the multilateral trade negotiations under the General Agreement on Tariffs and Trade (GATT), opened pursuant to the Ministerial Declaration adopted at Punta del Este on 20 September 1986 , led to an interim result in the Tropical Products Negotiating Group at the Montreal Mid-term Review in December 1988 ; Whereas the Community's contribution to this result on tropical products consists of three elements: firstly, a significant number of tariff reductions on a most ­ favoured-nation basis , secondly, the elimination of a number of quantitative restrictions on tropical products applied by Member States and, thirdly , a series of concessions for least-developed developing countries ; Whereas the Community has found that the concessions made by other countries participating in the negotiations constitute an acceptable result ; Whereas the Punta del Este Ministerial Declaration provides for the early implementation of results obtained in the area of tropical products and the Community has Article 1 1 . The combined nomenclature annexed to Regulation (EEC) No 2658 / 87 is hereby amended in accordance with the Annex hereto . 2 . The amendments to combined nomenclature subheadings provided for in this Regulation shall be applied as Taric subdivisions until their insertion in the combined nomenclature under the conditions laid down in Article 12 of Regulation (EEC) No 2658 / 87 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 May 1989 , For the Council The President C. ROMERO HERRERA (!) OJ No L 256 , 7 . 9 . 1987 , p . 1 . (2 ) OJ No L 148 , 1 . 6 . 1989 , p . 1 . No L 169 /2 Official Journal of the European Communities 19 . 6 . 89 ANNEX Rate of duty autonomous Supplementary unit CN code Description (% or levy (AGR) conventional (% ) 1 2 3 4 5 0603 p / st p / st p/ st p /st p / st -20 20 20 20 20 20 15 15 15 15 15 15 24 24 24 24 24 24 17 17 17 17 17 17 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared:  Fresh:   From 1 June to 31 October:    Roses    Carnations    Orchids    Gladioli    Chrysanthemums    Other   From 1 November to 31 May :    Roses . ... . . . .    Carnations    Orchids . .    Gladioli    Chrysanthemums Other Unchanged Coconuts, Brazil nuts and cashew nuts, fresh or dried, whether or not shelled or peeled :  Coconuts:   Desiccated coconut   Other p / st p / st p/st p /st p/ st 0603 10 0603 10 11 0603 10 13 0603 10 15 0603 10 21 0603 10 25 0603 10 29 0603 10 51 0603 10 53 0603 10 55 0603 10 61 0603 10 65 0603 10 69 0603 90 00 0801 0801 10 0801 10 10 0801 10 90 0801 20 00 0801 30 00 0802 0802 11 to 0802 90 10 0802 90 30 0802 90 90 0804 0804 10 00 to 0804 40 90 0804 50 00 0807 0807 10 to 0807 10 90 0807 20 00 Free Free 2 2 Unchanged Other nuts, fresh or dried, whether or not shelled or peeled: Unchanged 1,5Areca (or betel ) and cola Other Free 2 Dates, figs, pineapples, avocados, guavas, mangoes and mangosteens, fresh or dried: Unchanged Guavas , mangoes and mangosteens Melons ( including watermelons) and papaws (papayas), fresh: 4 2 6 6 Unchanged Papaws (papayas ) 19 . 6 . 89 Official Journal of the European Communities No L 169 / 3 ll Rate of duty \ CN code Description autonomous (% ) or levy (AGR) conventional (% ) Supplementary unit 1 2 3 4 5 0810 Other fruit , fresh: 0810 10 to 0810 40 90 ^ Unchanged 0810 90  Other: 0810 90 10   Kiwifruit (Actinidia chinensis Planch .) 11   0810 90 30   Tamarinds , cashewapples , lychees , jackfruit , sapodillo plums 7,5   0810 90 80   Other 11   0812 Fruit and nuts , provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions, but unsuitable in that state for immediate consumption: 0812 10 00 to 0812 90 20 J Unchanged ¢ 0812 90 30   Papaws (papayas) . 3 5,5  0812 90 40 to 0812 90 90 ^ Unchanged 0813 Fruit, dried, other than or heading Nos 0801 to 0806; mixtures of nuts or dried fruits of this chapter: 0813 10 00 to 0813 40 30 J Unchanged 0813 40 50   Papaws (papayas) 2 4  0813 40 60 Tamarind Free 6  0813 40 99   Other 8 6  0813 50 to 0813 50 99 ^ Unchanged - 0901 Coffee, whether or not roasted or decaffeinated; coffee husks and skins; coffee substitutes containing coffee in any proportion:  Coffee, not roasted: 0901 11 00   Not decaffeinated 4 5  - 0901 12 00   Decaffeinated  Coffee , roasted: 10 13  0901 21 00   Not decaffeinated 12 15  0901 22 00   Decaffeinated 15 18  0901 30 00  Coffee husks and skins 7 13  0901 40 00 Unchanged 0902 Tea: 0902 10 00 to 0902 20 00 J Unchanged No L 169 / 4 Official Journal of the European Communities 19 . 6 . 89 \ Rate of duty I CN code Description autonomous ( % ) or levy (AGR) conventional ( % ) Supplementary unit 1 2 3 4 5 0902 30 00  Black tea (fermented) and partly fermented tea, in immediate packings of a content not exceeding 3 kg Free 5 0902 40 00 Unchanged 0904 Pepper of the genus Piper; dried or crushed or ground fruits of the genus Capsicum or of the genus Pimenta:  Pepper: 0904 11   Neither crushed nor ground: Li 0904 11 10    For the industrial manufacture of essential oils or resinoids ( J ) . . . Free Free   0904 11 90   Oth^r Free 10 0904 12 00   Crushed or ground 4 12,5 0904 20  Fruit of the genus Capsicum or of the genus Pimenta, dried or crushed or ground:   Neither crushed nor ground : 0904 20 10 Unchanged    Other : \ 0904 20 31 to 0904 20 35 J Unchanged . 0904 20 39     Other 5 10  0904 20 90   Crushed or ground 5 12  0906 Cinnamon and cinnamon-tree flowers: 0906 10 00  Neither crushed nor ground Free 8  0906 20 00  Crushed or ground Free 8  0907 00 00 Cloves (whole fruit cloves and stems) 10 15  0908 Nutmeg, mace and cardamoms : I 0908 10  Nutmeg: \ 0908 10 10 Unchanged \ 0908 10 90 Other 5 10  0908 20  Mace: 0908 20 10 Unchanged \ 0908 20 90   Crushed or ground 4 8  0908 30 00 Unchanged 0909 Seeds of anise, badian, fennel, coriander, cumin or caraway; juniper berries: 0909 10  Seeds of anise or badian: I I 0909 10 10   Seeds of anise Free 10  0909 10 90   Seeds of badian . 10   0909 20 00 Unchanged \ 0909 30  Seeds of cumin :   Neither crushed nor ground: l (*) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. No L 169 / 519 . 6 . 89 Official Journal of the European Communities || . *v Rate of duty \\ CN code Description autonomous (% ) or levy (AGR) conventional (% ) Supplementary unit 1 2 ¢ 3 4 5 0909 30 11    For the industrial manufacture of essential oils or resinoids ( 1 ) ... Free   0909 30 19    Other Free   0909 30 90  Crushed or ground Free 10  0909 40  Seeds of caraway: I 0909 40 11 Unchanged I 0909 40 19    Other . Free   0909 40 90   Crushed or ground Free 10  0909 50  Seeds of fennel; juniper berries:   Neither crushed nor ground : I 0909 50 11    For the industrial manufacture of essential oils or resinoids ( 1 ) ... Free   0909 50 19    Other . Free   0909 50 90   Crushed or ground Free 10  0910 Ginger, saffron, turmeric (curcuma), thyme, bay leaves, curry and other spices: I 0910 10 00 Unchanged \ II 0901 20  Saffron: IIII 0910 20 10   Neither crushed nor ground 10   0910 20 90   Crushed or ground 10   0910 30 00 Unchanged I 0910 40  Thyme; bay leaves:   Thyme:    Neither crushed nor ground : I 0910 40 11 Unchanged III 0910 40 13     Other 7   0910 40 19    Crushed or ground . 8,5   0910 40 90 Bay leaves . . 7   0910 50 00 Unchanged  Other spices : I 0910 91   Mixtures referred to in note 1 (b) to this chapter: I \\ 0910 91 10    Neither crushed nor ground ......' , 12,5 20   ' 0910 91 90    Crushed or ground 12,5 25  0910 99   Other: | II 0910 99 10 Unchanged    Other: I 0910 99 91     Neither crushed or ground 12,5 20  0910 99 99     Crushed or ground 12,5 25  ( ¢) Entry under this subheading is subect to conditions laid down in the relevant Community provisions . No L 169 / 6 19 . 6 . 89Official Journal of the European Communities l l Rate of duty CN code Description autonomous (% ) or levy (AGR) conventional (% ) Supplementary unit 1 2 3 4 5 1211 Plants and parts of plants ( including seeds and fruits ), of a kind used primarily in perfumery, in pharmacy or for insecticidal, fungicidal or similar purposes, fresh or dried, whether or not cut, crushed or powdered: 1211 10 00 to 1211 20 00 ^ Unchanged 1211 90  Other: || ll 1211 90 10   Pyretftrum (flowers , leaves , stems , peel and roots) . . Free 3  1211 90 30 to 1211 90 90 ^ Unchanged 1302 Vegetable saps and extracts; pectic substances, pectinates and pectates; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products :  Vegetable saps and extracts: 1302 11 00 to 1302 13 00 ^ Unchanged 1302 14 00   Of pyrethrum or of the roots of plants containing rotenone Free 5  1302 19   Other: || II 1302 19 10 Unchanged || II 1302 19 30    Intermixtures of vegetable extracts , for the manufacture of beverages or of food preparations    Other : Free 5  1302 19 91     Medicinal . . Free 2,5  1302 19 99 to 1302 39 00 J Unchanged 1513 Coconut (copra), palm kernel or babassu oil and fractions thereof, whether or not refined, but not chemically modified :  Coconut (copra) oil and its fractions: 1513 11   Crude oil : 1 l 1513 11 10    For technical or industrial uses other than the manufacture of food ­ stuffs for human consumption ( J ) 4 5 (2 ) 1513 11 91 to 1513 29 99 ^ Unchanged 1521 Vegetable waxes (other than triglycerides), beeswax, other insect waxes and spermaceti, whether or not refined or coloured: 1521 10  Vegetable waxes 1521 10 10 Unchanged l \ 1521 10 90   Other 3 4   ( 1 ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) In certain conditions, the collection of a compensatory amount is provided for in addition to customs duty . No L 169/ 719 . 6 . 89 Official Journal of the European Communities | Rate of duty CN code Description autonomous (% ) or levy (AGR) conventional (% ) Supplementary unit 1 2 3 4 5 1521 90  Other: 1521 90 10   Spermaceti , whether or not refined or coloured   Beeswax and other insect waxes , whether or not refined or coloured: Free 3,5 1521 90 91 Unchanged 1521 90 99    Other 2,5 5 18020000 Cocoa shells , husks, skins and other cocoa waste Free 3 1803 Cocoa paste , whether or not defatted: 1803 10 00  Not defatted 12 15 -1 1803 20 00  Wholly or partly defatted 12 15 I 1804 00 00 Cocoa butter, fat and oil 9 12 1805 00 00 Cocoa powder, not containing added sugar or other sweetening matter 12 16 2001 Vegetables , fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid : 2001 10 00 to 2001 90 10 J Unchanged 2001 90 20   Fruit of the genus Capsicum other than sweet peppers or pimentos . . . 7,5 10 -l 2001 90 30 to 2001 90 50 ^ Unchanged 2001 90 60   Palm hearts 15 20 -l 2001 90 80   Other 22 20 2008 Fruit, nuts and ; other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit , not elsewhere specified or included: 2008 11 to 2008 80 99 ^ Unchanged 2008 91 00   Palm hearts . 16 20 2008 92 11 to 2008 92 99 J Unchanged 2008 99   Other:    Containing added spirit:     Ginger : 2008 99 11      Of an actual alcoholic strength by mass not exceeding 1 1 ,85 % mas 16 20 2008 99 19 Other     Grapes : 24 2008 99 21      With a sugar content exceeding 13 % by weight 32 + AGR 2008 99 23      Other . 32   Other:      With a sugar content exceeding 9 % by weight: l No L 169 / 8 Official Journal of the European Communities 19 . 6 . 89 I Rate of duty I CN code Description autonomous (% ) or levy (AGR) conventional (% ) Supplementary unit 1 2 3 4 5       Of an actual alcoholic strength by mass not exceeding 11,85 % mas: 2008 99 25        Passionfruit and guavas 20 + 2 AD S /Z 30 + 2 AD S/Z  2008 99 27        Other       Other: 32 + AGR 30 + 2 AD S/Z  2008 99 32        Passionfruit and guavas 20 + AGR   2008 99 34       Other 32 + AGR   2008 99 35 to 2008 99 45 J Unchanged      Other : 2008 99 46       ' Passionfruit , guavas and tamarind- 10 + 2 AD S/Z 20 + 2 AD S/Z  2008 99 48       Other     Containing added sugar, in immediate packings of a net content not exceeding 1 kg: 23 + AGR 20 + 2 AD S/Z 2008 99 51 to 2008 99 55 | Unchanged      Other : 2008 99 61       Passionfruit and guavas /  12 + 2 AD S /Z 24 + 2 AD S/Z  2008 99 69 2008 99 71 to 2008 99 99       Other J Unchanged 27 + AGR 24 + 2 AD S/Z 2009 Fruit juices ( including grape must) and vegetable juices, unfermented and not containing added spirit , whether or not containing added sugar or other sweetening matter: 2009 11 11 to 2009 80 19 J Unchanged    Other:    of a value not exceeding EGU 30 per 100 kg net weight: 2009 80 32      Juices of passionfruit and guavas 21 + AGR   2009 80 34      Other . . 42 + AGR    2009 80 39 to 2009 80 80 Unchanged    Other :     With an added sugar content exceeding 30 % by weight: 2009 80 83      Juices of passionfruit and guavas . 15 + AD S/Z 21 + AD S/Z  2009 80 85      Other 24 + AGR 21 + ADS7Z _ 2009 80 93 to 2009 90 99 J Unchanged 19 . 6 . 89 Official Journal of the European Communities No L 169 / 9 Rate of duty \ CN code Description autonomous (% ) or levy (AGR) conventional (% ) Supplementary unit 1 2 3 4 5 2101 Extracts, essences and concentrates, of coffee, tea or mate and pre ­ parations with a basis of these products or with a basis of coffee, tea or mat £; roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof: 2101 10 to 2101 10 99 ^ Unchanged 2101 20  Extracts , essences and concentrates, of tea or mate, and preparations with a basis of these extracts , essences or concentrates, or with a basis of tea or mat £: 2101 20 10   Containing no milkfats , milk proteins, sucrose, isoglucose, glucose or starch or containing less than 1,5 % milkfat , 2,5 % milk proteins , 5 % sucrose or isoglucose , 5 % glucose or starch 6 12 2101 20 90 to 2101 30 99 ^ Unchanged 3203 00 Colouring matter of vegetable or animal origin ( including dyeing extracts but excluding animal black), whether or not chemically defined; prepara ­ tions as specified in note 3 to this chapter based on colouring matter of vegetable or animal origin:  Colouring matter of vegetable origin and preparations based thereon: 3203 00 11 Unchanged Il 3203 00 19 Other Free 4,1  3203 00 90  Colouring matter of animal origin and preparations based thereon ..... 2,5 5,3  3301 Essential oils (terpeneless or not), including concretes and absolutes; resinoids; concentrates of essential oils in fats, in fixed oils, in waxes or the like , obtained by enfleurage or maceration; terpenic by-products of the deterpenation of essential oils; aqueous distillates and aqueous solutions of essential oils : 3301 11 10 to 3301 19 90 ^ Unchanged  Essential oils other than those of citrus fruit: 3301 21   Of geranium: II 3301 21 10    Not deterpenated Free 2,7  3301 21 90    Deterpenated 2,3 4,6  3301 22   Of jasmin: Il 3301 22 10 Unchanged Il \ 3301 22 90    Deterpenated 2,3 4,6 ¢  3301 23 10 to 3301 25 90 ^ Unchanged 3301 26   Of vetiver: I 3301 26 10 Unchanged 3301 26 90    Deterpenated 2,3 4,6  3301 29   Other:    Of clove, niaouli and ylang-ylang: - 1 No L 169 / 10 Official Journal of the European Communities 19 . 6 . 89 Lll Rate of duty CN code Description autonomous (% ) or levy (AGR) conventional (% ) Supplementary unit 1 2 3 4 5 3301 29 11     jNjot deterpenated Free 2,7  3301 29 31     Deterpenated .    Other :     Not deterpenated : 2,3 4,6 3301 29 51 to 3301 29 59 ^ Unchanged 3301 29 91     Deterpenated . . 2,3 4,6  3301 30 00  Resinoids 2 4,1  3301 90  Other: ll 3301 90 10   Terpenic by-products of the deterpenation of essential oils 2,3 4,6  3301 90 90   Other 3 6  3802 Activated carbon; activated natural mineral products ; animal black, including spent animal black: 3802 10 00  Activated carbon 5 6,3  3802 90 00 Unchanged Li 4003 00 00 Reclaimed rubber in primary forms or in plates , sheets or strips . .. . Free 1  4007 00 00 Vulcanized rubber thread and cord 4 6,2  4014 Hygienic or pharmaceutical articles ( including teats), of vulcanized rubber other than hard rubber, with or without fittings of hard rubber: 4014 10 00  Sheath contraceptives Free 3  4014 90   Other: ll 4014 90 10   Teats , nipple shields , and similar articles for babies Free 3  4014 90 90   Other Free 3  4015 Articles of apparel and clothing accessories ( including gloves), for all purposes, of vulcanized rubber other than hard rubber:  Gloves: 4015 11 00   Surgical 2,7 5,3 pa 4015 19   Other: ll 4015 19 10    Household gloves 2,7 5,3 pa 4015 19 90    Other 2,7 5,3 pa 4015 90 00  Other 5 6,2  4016 Other articles of vulcanized rubber other than hard rubber: 4016 10  Of cellular rubber: Il 4016 10 10 Unchanged \\ 4016 10 90   Other 20(1 ) 5,3  (*) Duty rate of 4,5 % subject to certain conditions. No L 169 / 1119 . 6 . 89 Official Journal or the European Communities Ill Rate of duty CN code Description autonomous (% ) or levy (AGR) conventional ( % ) Supplementary unit 1 2 3 4 5  Other: 4016 91 00   Floor coverings and mats 15 ( 1 ) 4,4  4016 92 00   Erasers 15 ( l ) 4,4  4016 93   Gaskets, washers and other seals: ll 4016 93 10 Unchanged 4016 93 90    Other ; ' 15 C 1 ) 4,4  4016 94 00   Boat or dock fenders , whether or not inflatable 15 ( 1 ) 4,4  4016 95 00   Other inflatable articles 15 (*) 4,4  4016 99   ©ther: Il 4016 99 10 Unchanged Il 4016 99 90    Other 15 (!) 4,4  4407 Wood sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or finger-jointed, of a thickness exceeding 6 mm: 4407 10 10 to 4407 10 99 ^ Unchanged  Of the following tropical woods : 4407 21   Dark red meranti, light red meranti , meranti bakau, white lauan, white meranti, white seraya, yellow meranti, alan, keruing, ramin, kapur, teak, jongkong, merbau, jelutong and kempas : 1 4407 21 10    Finger-jointed, whether or not planed or sanded .    Other:     Planed: 2,5 4,9 4407 21 31      Blocks, strips and friezes for parquet or wood block flooring, not assembled 2 4 HI* 4407 21 39      Other . 2 4  4407 21 50     Sanded 2,5 4,9  4407 21 90 Unchanged Il 4407 22   Okoume, obeche, sapelli, sipo, acajou d'Afrique, makore, iroko, tiama, mansonia, ilomba, dib £tou, limba and azobe: 4407 22 10    Finger-jointed , whether or not planed or sanded    Othei1:     Planed : 2,5 4,9 4407 22 31      Blocks, strips and friezes for parquet or wood block flooring, not assembled . . 2 4 m2 4407 22 39      Other . . . . . . . 2 4  4407 22 50      Sanded 2,5 4,9  4407 22 90 Unchanged I 4407 23   Baboen, mahogany (Swietenia spp.), imbuia and balsa: \ 4407 23 10    Finger-jointed , whether or not planed or sanded    Other: 2,5 4,9  440723 30     Planed 2 4  4407 23 50     Sanded 2,5 4,9  i 1 ) Duty rate of 3,5 % , subject to certain conditions . No L 169 / 12 Official Journal of the European Communities 19 . 6 . 89 Rate of duty CN code Description autonomous (% ) or levy (AGR) conventional (% ) Supplementary unit 1 2 3 4 5 4407 23 90 Unchanged 4407 99   Other:    Finger-jointed, whether or not planed or sanded : 4407 99 11   Of tropical wood , as specified in additional note 2 to this chapter 2,5 4,9  4407 99 19     Other    Other :     Planed: 14 4,9 4407 99 31      Of tropical wood , as specified in additional note 2 to this chapter J » . . 2 4  4407 99 39      Other     Sanded: 10 4  4407 99 51      Of tropical wood , as specified in additional note 2 to this chapter 2,5 4,9  4407 99 59      Other 14 4,9  4407 99 91 to 4407 99 99 J Unchanged 4409 Wood (including strips and friezes for parquet flooring, not assembled) continously shaped (tongued, grooved, rebated, chamfered, V-jointed, beaded, moulded, rounded or the like) along any of its edges or faces, whether or not planed, sanded or finger-jointed: 4409 10 10 to 4409 10 90 J Unchanged 4409 20  Non coniferous: l 4409 20 10   Beadings and mouldings including moulded skirting and other moulded boards   Other : 2,5 3  4409 20 91 -   Blocks, strips and friezes for parquet or wood block flooring, not assembled . 3 4 m2 4409 20 99  -*  Other 3 4  4414 00 Wooden frames for paintings, photographs, mirrors of similar objects: \ 4414 00 10  Of tropical wood , as specified in additional note 2 to this chapter 2,5 5,1  4414 00 90  Of other wood 15 5,1  4418 Builders' joinery and carpentry of wood, including cellular wood panels, assembled parquet panels, shingles and shakes: 4418 10 00 Unchanged l 4418 20  Doors and their frames and threshols: \ 4418 20 10 Of tropical wood, as specified in additional note 2 to this chapter . . . 3 6  4418 20 90   Of other wood * 14 6  4418 30 10 to 4418 90 00 J Unchanged No L 169 / 1319 . 6 . 89 Official Journal of the European Communities Rate of duty ll CN code Description autonomous (% ) or levy (AGR) conventional (% ) Supplementary unit 1 2 3 4 5 4419 00 Tableware and kitchenware, of wood: \ 4419 00 10  Of tropical wood, as specified in additional note 2 to this chapter Free 3  4419 00 90  Of other wood . . . 15 3  4420 Wood marquetry and inlaid wood; caskets and cases for jewellery or cutlery, and similar articles , of wood; statuettes and other ornaments , of wood; wooden articles of furniture not falling within Chapter 94 : \ 4420 10  Statuettes and other ornaments, of wood: ||||II 4420 10 11   Of tropical wood , as specified in additional note 2 to this chapter . . . 3 6  4420 10 19   Of other wood 18 6  4420 90  Other:   Wood marquetry and inlaid wood: \ 4420 90 11    Of tropical wood , as specified in additional note 2 to this chapter . 5 10  4420 90 19    Of other wood   Other: 15 10  4420 90 91    Of tropical wood , as specified in additional note 2 to this Chapter . 3 6  4420 90 99    Other 18 6  4421 Other articles of wood: l 4421 10 00  Clothes hangers . . 2,4 4,9 p/ st 4421 90  Other: | I II 4421 90 10   Spools, cops , bobbins, sewing thread reels and the like, of turned wood Free 2,5  4421 90 30   Blind rollers , whether or not fitted with springs ... Free 4,6  4421 90 50   Match splints; wooden pegs or pins for footwear   Other : Free 4,4  4421 90 91    Of fibreboard . 5 7,5  4421 90 99    Other Free 4,9  4601 Plaits and similar products of plaiting materials, whether or not assem ­ bled into strips; plaiting materials, plaits and similar products of plaiting materials, bound together in parallel strands or woven, in sheet form, whether or not being finished articles (for example, mats , matting, screens): 4601 10  Plaits and similar products of plaiting materials , whether or not assembled into strips : \ 4601 10 10 Unchanged II 4601 10 90   Other 3 4,6  4601 20  Mats, matting and screens of vegetable materials: || ll 4601 20 10  Of plaits or similar products of subheading 4601 10 4,5 6,2  4601 20 90   Other . 3 4,1  V No L 169 / 14 Official Journal of the European Communities 19 . 6 . 89 Rate of duty \ CN code Description autonomous (% ) or levy (AGR) conventional (% ) Supplementary unit 1 2 3 4 5 II  Other: 4601 91   Of vegetable materials : 4601 91 10    Of plaits or similar products of subheading 4601 10 . . . ... . . 4,5 ' 6,2  4601 91 90 Other 3 4,1  4601 99 to 4601 99 90 ^ Unchanged 4602 Basketwork, wickerwork and other articles, made directly to shape from plaiting materials or made up from goods of heading No 4601 ; article of loofah : 4602 10  Of vegetable materials : I 4602 10 10   Straw envelopes for bottles   Other : 3 3,8 _ 4602 10 91    Basketwork, wickerwork and other articles , made directly to shape from plaiting materials 4,5 6,2 4602 10 99    Other 4,5 6,2  4602 90 to 4602 90 90 &gt; Unchanged 5307 Yarn of jute or of other textile bast fibres of heading No 5303 : I 5307 10  Single: ||II 5307 10 10   Measuring 1 000 decitex or less ( 10 metric number or more) Free 5,3  5307 10 90   Measuring more than 1 000 decitex ( less than 10 metric number) . . . Free ' 5,3  5307 20 00  Multiple (folded) or cabled Free 5,3  5310 Woven fabrics of jute or of other textile bast fibres of heading No 5303 : 5310 10  Unbleached : \ ll 5310 10 10   Of a width not exceeding 150 cm 4 8,6  5310 10 90   Of a width exceeding 150 cm " ... 4 9,3  5310 90 00  Other 4 8,6  5607 Twine, cordage, ropes and cables, whether or not plaited or braided and whether or not impregnated, coated, covered or sheathed with rubber or plastics : 5607 10 00  Of jute or other textile bast fibres of heading No 5303 6 12  5607 21 00 to 5607 29 90 ^ Unchanged 5607 30 00  Of abaca (Manila hemp or Musa textilis Nee) or other hard (leaf) fibres » . 10 12  5607 41 00 to 5607 9000 ^ Unchanged 5702 Carpets and other textile floor coverings, woven, not tufted or flocked, whether or not made up, including 'Kelem', 'Schumacks', 'Karamanie' and similar hand-woven rugs: 5702 10 00 Unchanged 5702 20 00  Floor coverings of coconut fibres (coir) 4 8 m2 19 . 6 . 89 Official Journal of the European Communities No L 169 / 15 li Rate of duty \ CN code Description autonomous (% ) or levy (AGR) conventional (% ) Supplementary unit 1 2 3 4 5 5702 31 to 5702 99 00 J Unchanged 5905 00 Textile wall coverings: \ 5905 00 10 to 5905 00 39 ^ Unchanged 5905 00 50   Of jute 4 8,8  5905 00 70 to 5905 00 90 ^ Unchanged 6305 Sacks and bags , of a kind used for the packing of goods: || 6305 10  Of jute or of other textile bast fibres of heading No 5303 : II|| 6305 10 10 Used 2 5,3  6305 10 90   Other 4 8,6  6305 20 00 to 6305 90 00 ^ Unchanged 9601 Worked ivory, bone, tortoise-shell, horn, antlers , coral , mother-of-pearl and other animal carving material, and articles of these materials (including articles obtained by moulding): 9601 10 00 Unchanged li|| 9601 90  Other: 9601 90 10   Worked coral (natural or agglomerated), and articles of coral Free 2,5  9601 90 90   Other Free 5,6  CHAPTER 44 The following additional note shall be introduced : '2. For the purpose of subheadings 4407 99 11 , 4407 99 31 , H407 99 51 , 4414 00 10, 4418 20 10, 441900 10, 4420 10 11 , 4420 90 11 and 4420 90 91 "tropical wood" means the tropical woods referred to in subheadings 4403 34, 4403 35, 4407 21 , 4407 23 and 4408 20.' No L 169 / 16 Official Journal of the European Communities 19 . 6 . 89 1989 Taric codes for CN amendments CN codes 1990 Taric codes for 1989 ( 1 ) 0810 90 30 0810 90 80 0813 40 60 2001 90 60 2001 90 80 0810 90 90*50 and 0810 90 90*55 0810 90 90*10 , 0810 90 90*20 , 0810 90 90*31,0810 90 90*32 , 0810 90 90*41 , 0810 90 90*42 , 0810 90 90*60 , 0810 90 90*70 and 0810 90 90*90 0813 40 90*11 2001 90 90*30 2001 9090*11 , 2001 90 90*19 , 2001 90 90*21,2001 90 90*29 , \ 2001 90 90*41 , 2001 90 90*49 , I 2001 90 90*51 , 2001 90 90*59 , 2001 90 90*61 , 2001 90 90*69 , 2001 90 90*92 , 2001 90 90*93 , 2001 90 90*97 and 2001 90 90*98 2008 99 23 2008 99 29*00 2008 99 25 2008 99 31*10 2008 99 27 2008 99 31*20 and 2008 99 31*90 2008 99 32 2008 99 33*10 2008 99 34 2008 99 33*20 and 2008 99 33*90 2008 99 46 2008 99 49*11 , 2008 99 49*19 and 2008 99 49*30 2008 99 48 2008 99 49*20, 2008 99 49*40 and 2008 99 49*90 2008 99 61 2008 99 59*11 and 2008 99 59*19 2008 99 69 2008 99 59*20 , 2008 99 59*30 and 2008 99 59*90 2009 80 32 2009 80 31*11 2009 80 34 2009 80 31*19 , 2009 80 31*20 and 2009 80 31*90 2009 80 83 2009 80 91*11 2009 80 85 2009 80 91*19 , 2009 80 91*20 , 2009 80 91 *30 and 2009 80 91 *90 4407 99 11 4407 99 10*10 4407 99 19 4407 99 10*90 4407 99 31 440799 30*10 4407 99 39 , 4407 99 30*90 4407 99 51 4407 99 50*10 4407 99 59 440799 50*90 4414 00 10 4414 00 00*10 4414 00 90 4414 00 00*90 4418 20 10 4418 20 00*10 4418 20 90 4418 20 00*90 4419 00 10 4419 00 00*20 4419 00 90 4419 00 00*91 and 4419 00 00*99 4420 1011 4420 10 00*11 and 4420 10 00*19 4420 10 19 4420 10 00*91 and 4420 10 00*99 4420 90 11 4420 90 10*10 - 4420 90 19 44209010*90 4420 90 91 4420 90 90*11 and 4420 90 90*19 4420 90 99 4420 90 90*91 and 4420 90 90*99 (*) The Taric codes shown are those applicable on the date of entry into force of this Regulation .